NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YENNY MARITZA SILVA-ISAIS DE                    No.    15-73384
RAMIREZ, AKA Jenny Marissa Silva
Ramirez, AKA Yenny Mariza Silva-Isais de        Agency No.        A075-749-110
Ramirez,

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Yenny Maritza Silva-Isais de Ramirez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order granting

her motion to reopen for the purpose of reinstating her voluntary departure period.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

BIA’s decision on the motion to reopen and review de novo questions of law. See

Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We grant the petition for

review.

          The BIA erred and abused its discretion by not treating Silva’s motion as a

motion to reopen and remand to apply for adjustment of status, and by instead

reinstating the voluntary departure period, which Silva did not request. See

Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“IJs and the BIA are

not free to ignore arguments raised by a petitioner”); Movsisian v. Ashcroft, 395
F.3d 1095, 1098 (9th Cir. 2005) (“The BIA abuses its discretion when it acts

‘arbitrarily, irrationally, or contrary to the law.’” (citation omitted)). We remand

for the BIA to consider whether to reopen to allow Silva to apply for adjustment

status.

          Silva’s removal is stayed pending a decision by the BIA.

          PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   15-73384